Citation Nr: 1761032	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-32 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to October 9, 2008 for service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1982 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

In November 2014, the Veteran testified before the undersigned at a Board hearing held via video conference.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In December 1989, the RO denied entitlement to service connection for a nervous condition.  

2.  In June 1990, the RO denied an application to reopen the claim for service connection for a nervous condition.

3.  In April 1993, the RO denied service connection for a psychiatric illness, and the Veteran did not express disagreement or submit new and material evidence within one year.

4.  The April 1993 decision denied service connection for a nervous disorder.

5.  In May 2002, the RO denied service connection for posttraumatic stress disorder, and the Veteran did not express disagreement or submit new and material evidence within one year.

6.  In March 2007, the RO denied a petition to reopen the claim for service connection for posttraumatic stress disorder, and the Veteran did not express disagreement or submit new and material evidence within one year.

7.  The Veteran has not asserted a valid theory of clear and unmistakable error in a prior denial of service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The December 1989, June 1990, April 1993, May 2002 and March 2007 RO decisions are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The asserted theory of clear and unmistakable error in a prior rating decision is dismissed.  38 C.F.R. § 3.105 (2017).

3.  The allegation of entitlement to an earlier effective date for service connection for a psychiatric disorder is dismissed as a freestanding claim.  38 U.S.C. § 5110 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A.  

Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As such, the Board finds that there is no prejudice in proceeding with a decision at this time. 

To the extent that there is a freestanding claim for an earlier effective date or an allegation of clear and unmistakable error, the duty to assist does not attach.

During the November 2014 hearing, the undersigned Veteran's Law Judge clarified the issue on appeal.  The actions of the undersigned Veteran's Law Judge supplement VCAA and complies with 38 C.F.R. § 3.103.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Shinseki v. Sanders, 556 U.S. 396, 407-410 (2009).


II.  Effective Date

In a July 6, 2010 phone call with VA, the Veteran reported that he thought he should have an effective date that was much earlier.  In a November 2011 statement, the Veteran, through his representative, claimed he was entitled to an "earlier effective date for the grant of service connection for posttraumatic stress disorder based on Clear and Unmistakable Error of the Rating Decision issued in or around 1989."

In support and clarification of the claim, the Veteran testified during a July 2013 hearing before a decision review officer (DRO), and at his November 2014 before the undersigned, that he was involved in an assault on himself and his family while in service in 1983.  This event was a stressor that supported a diagnosis and eventual service connection for posttraumatic stress disorder (PTSD).  The Veteran further testified to the DRO that he feels the effective date of service connection for PTSD should be the day after his separation from service as he was not aware of the symptoms and effects of PTSD until several years after he separated.  
In essence, the Veteran has not plead any specific claim of error with any prior rating decision and instead contends that since an event occurred in service that later supported service connection for PTSD, and since he filed a claim for a nervous condition in 1989, he should be awarded service connection for PTSD from the date of his separation from service.  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).

i. December 1989- April 1993 Decisions

As an initial matter, the Board notes the Veteran separated from service in June 1988 and did not file claim for more than a year.  As such, an effective date from the date of separation is not warranted.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

In July 1989, the Veteran filed multiple claims, including entitlement to service connection for a nervous condition.  On the application form, the Veteran stated he received treatment from Cedarcrest Hospital for his nervous condition.  The Veteran also provided VA Form 21-4142 (VA Authorization for Release of Information), so that the VA could obtain records from Cedarcrest Hospital.  The RO submitted the request, but Cedarcrest Hospital responded that the VA form was not adequate and that the Veteran would need to complete their own release, which they provided VA.  In an October 12, 1989 letter to Veteran, VA requested the Veteran to return information to the RO.  There is no indication the Veteran responded to this letter; however, in December 1989 the Veteran's wife informed VA that he was incarcerated and that it would not be possible for him to keep his appointments.  The Veteran's wife did not known when he would be released.  The RO then administratively denied the Veteran's claim for failure to prosecute his claim.  A letter was sent on December 21, 1989 informing the Veteran that VA cannot grant his claim for payment of disability benefits, due to his failure to attend an examination.  

In January 1990, the Veteran submitted a letter requesting new examinations.  The RO treated this letter as an application to reopen his previously denied claims.  The Board notes the Veteran did not express disagreement with the December 1989 letter.  In a June 1990 decision, the RO denied his application to reopen as the Veteran had "not followed -up with supporting evidence in connection with the claimed nervous condition, and the reopening of the claim has concentrated on the hearing and lower extremity conditions claimed."  The Veteran did not express disagreement with this decision.  

In December 1990, the RO received VA Form 10-7131, Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action.  The form indicated the Veteran was admitted to a VA facility in West Haven on December 18, 1990 and was diagnosed with epilepsy / chronic paranoid schizophrenia.  December 1990 medical records from this facility were received in February 1992 and included diagnoses of possible atypical psychosis, borderline personality with antisocial traits and seizure disorder.

In April 1992 the Veteran again filed a claim for service connection for his "nervous condition."  In April 1993 the RO issued a denial decision, and the issue was service connection for a "psychiatric illness and seizure disorder."  The RO listed reports from West Haven VA Medical center from December 1990 as evidence that was considered.  

The 1993 decision constituted a denial of all pending claims.

In the year following the April 1993 decision, the Veteran did not express disagreement or submit new and material evidence.  Thus, the April 1993 decision is final.

      ii.  Post April 1993 Decisions 

Since the April 1993 decision the Veteran has submitted a number of claims related to an acquired psychiatric disorder, to include PTSD.  The RO has addressed each claim and a review of the record does not reveal that within a year of each decision that either disagreement was expressed or new and material was submitted.  As such, each of the decisions is final and no unadjudicated claim remains pending.

In October 1996, the Veteran submitted a claim for an "upgrade" of his service connected disabilities, including psychiatric illness.  The following week, the RO sent the Veteran a letter informing him that he is not service connected for a psychiatric illness and that he will need to provide new and material evidence to reopen the claim.  The letter informed the Veteran that they will take no further action until they receive new and material evidence.  The Veteran did not respond to the letter.

In February 2002, the Veteran filed a claim for entitlement to service connection for posttraumatic stress disorder.  The RO denied his claim in May 2002.  The Veteran did not express disagreement or provided new and material evidence.

In November 2006, the Veteran filed an application to reopen is claim for entitlement to service connection for PTSD.  In a March 2007 rating decision, the RO decline to reopen his claim due to a lack of new and material evidence.  Again, the Veteran did not express disagreement or timely provide new and material evidence.

In October 2008, the Veteran submitted a warrant from a criminal case that was associated with one of his claimed PTSD stressors.  The RO accepted this as an application to reopen his claim and eventually granted the Veteran's claim.

In essence, the appellant is attempting to revisit some or all of his prior claims for service connection.  However, the law does not provide for such freestanding claim.  This case is controlled by decisions of the Court.  See, Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005).  In the absence of clear and unmistakable error or some other exception to the rule of finality, he has not raised a valid theory of entitlement to an earlier effective date.  Specifically, the documents that resulted in the grant of service connection were State records rather than service records.  38 C.F.R. § 3.156.  In addition, the Veteran was named as the defendant in a criminal case and as the person who assaulted another person.  The AOJ did note that the Veteran was found not guilty.


ORDER

The freestanding claim of an effective date prior to October 9, 2008 for service connection for posttraumatic stress disorder is dismissed. 

The allegation of clear and unmistakable error in a prior decision denying service connection for a psychiatric disorder is dismissed.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


